IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. WR-78,111-01



                             EX PARTE JOSEPH GAMBOA



             ON APPLICATION FOR WRIT OF HABEAS CORPUS
           CAUSE NO. 2005-CR 7168A IN THE 379 TH DISTRICT COURT
                             BEXAR COUNTY



       Per curiam. H ERVEY, J., R ICHARDSON, J., and Y EARY, J., not participating.


                                          ORDER

       This is a post conviction application for a writ of habeas corpus filed pursuant to the

provisions of Texas Code of Criminal Procedure article 11.071.1

       Applicant was convicted in March 2007 of capital murder committed in June 2005.

T EX. P ENAL C ODE A NN. § 19.03(a). Based on the jury’s answers to the special issues set

forth in Article 37.071, sections 2(b) and 2(e), the trial court sentenced him to death. Art.

       1
        Unless otherwise indicated, all references to Articles are to the Texas Code of Criminal
Procedure.
                                                                                 GAMBOA -2

37.071, § 2(g). This Court affirmed applicant’s conviction and death sentence. Gamboa v.

State, 296 S.W.3d 574 (Tex. Crim. App. 2009).

       Applicant presented twenty-nine grounds in his application challenging both his

conviction and his sentence. The trial court held a live evidentiary hearing to hear from both

of applicant’s trial counsel and other witnesses. As to all of the allegations, the trial judge

entered findings of fact and conclusions of law and recommended that relief be denied.

       This Court has reviewed the record with respect to the allegations made by applicant.

We agree with the trial judge’s recommendation and adopt the trial judge’s findings and

conclusions. Based upon the trial court’s findings and conclusions and our own review of

the record, relief is denied.

       IT IS SO ORDERED THIS THE 4 TH DAY OF FEBRUARY, 2015.

Do Not Publish